I concur in the reversal of this case. I think the admission of evidence as to the allowance of compensation by the State Compensation Commissioner was prejudicial error. I dissent from the finding of the majority, that, but for this error, the judgment should be affirmed. While I concede that the circumstances of this case are different from those considered in Otey v. Insurance Co., 120 W. Va. 434, 199 S.E. 596, I think that the principles announced in that case should govern here. The majority decision, in my opinion, involves a clear departure from the principles announced therein. *Page 31